ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1956-06-01_ADV_01_NA_03_FR.txt. 35

OPINION INDIVIDUELLE DE SIR HERSCH LAUTERPACHT
{ Traduction]

Bien que je sois d'accord d’une façon générale avec l’avis de la
Cour, je m’y suis rallié sous certaines réserves touchant à la fois
la portée du dispositif de l'avis et les motifs invoqués pour l’appuyer.
En outre, je crois de mon devoir de développer avec plus de détails
certaines questions touchant au problème principal soumis à la
Cour.

I

La présente affaire pose une question préliminaire qui est large-
ment responsable du partage des opinions au sein de la Cour et
qui se rattache d'une manière significative à l’exercice de sa fonction
consultative.

La requête pour avis consultatif est en apparence énoncée en
termes généraux. Voici son texte: «Le Comité du Sud-Ouest
africain, créé par la résolution 749 A (VIIT) de l’Assemblée générale
en date du 28 novembre 1953, se conformerait-il à l’avis consul-
tatif rendu par la Cour internationale de Justice, le 11 juillet 1950,
en accordant des audiences à des pétitionnaires sur des questions
relatives au Territoire du Sud-Ouest africain ? » Ainsi posée, la
question semble n’envisager aucune situation particulière donnée.
C'est pourquoi on a prétendu — et c’est une idée à laquelle la Cour
a refusé, à juste titre selon moi, d'accéder — que la réponse de la
Cour devait être de caractère général, sans rapport avec les événe-
ments, et ne fournissant pas de réponse à la difficulté d’où est née
la requête d’avis. Il est clair cependant, comme le montrent les
documents transmis à la Cour par le Secrétaire général, qu’en
sollicitant l’avis de la Cour sur la question de savoir si l'audition
de pétitionnaires sur des questions relatives au Territoire du Sud-
Ouest africain était compatible avec l’avis rendu par la Cour le
11 juillet 1950, l’Assemblée générale se référait non pas à cette
question d’une manière générale mais à un aspect de la question
tel qu’il résulte d’une situation particulière. Le point essentiel de
cette situation est qu’au moment où l’Assemblée générale a approuvé
presque à l’unanimité l'avis rendu par la Cour le 11 juillet 1950,
l’Union sud-africaine a refusé de l’accepter comme l'expression de
la vérité juridique et de remplir ses principales obligations en matière
de surveillance du régime légal du Territoire sous Mandat du Sud-
Ouest africain, tel que la Cour a défini ce régime dans son avis du
11 juillet 1950. En particulier, elle a refusé de remettre des rapports
annuels à l’autorité de surveillance et de l’assister en transmettant
les pétitions écrites soumises au Comité du Sud-Ouest africain,

16
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 36

en les commentant ou en participant à leur examen. Telle est la
situation en raison de laquelle la Cour a été requise de donner le
présent avis. Pour autant que je sache, personne n’a prétendu que
le Comité du Sud-Ouest africain ait le droit, ou dût avoir le droit,
d'accorder des audiences même si l’Union sud-africaine remplissait
ses obligations de Puissance mandataire en matière de rapports
annuels et de pétitions. On ne peut raisonnablement admettre qu’en
formulant sa requête, l’Assemblée ait simplement désiré obtenir
la confirmation d’une proposition qui n’a pas été contestée et qui
n’est pas en cause. L'Assemblée générale n’a pas pu vouloir limiter
la tâche de la Cour à un exercice académique, qui ne demande pas
le déploiement d’un gros effort juridique.

Cela étant, la Cour ne peut répondre à la question qu'on lui pose
sans viser directement une situation dont les documents envoyés
par le Secrétaire général fournissent l’image complète et dont par
ailleurs elle doit aussi tenir judiciairement compte. Au surplus,
cette situation particuliére est énoncée dans les termes mémes de
la requéte pour avis consultatif. La requéte vise expressément la
résolution 749 A (VIII) du 28 novembre 1953 qui, dans ses motifs,
expose l'attitude adoptée par l’Union sud-africaine. Même si la
Cour ignorait les documents officiels, procès-verbaux et rapports
présentés par le Secrétaire général, le texte dela requête, du fait que la
la résolution 749 A (VIII) y est incorporée, doit être considéré comme
donnant un tableau assez détaillé du problème devant lequel se
trouve l’Assemblée générale. Par conséquent, en l'espèce, rien
n’autoriserait à extraire du libellé de la requête tous les éléments
généraux et abstraits qui peuvent s’y trouver, et cela dans le
dessein de produire une réponse de caractère purement académique.

L'avis consultatif du 28 mai 1948 sur les Conditions de l'admission
d'un Etat comme Membre des Nations Unies contient un passage
qui, pris isolément, semble prêter appui à une opinion contraire à
celle-là. Dans cette affaire, la Cour a dit : « La Cour a le devoir de
n’envisager la question qui lui est présentée que sous l’aspect
abstrait qui lui a été donné ; rien de ce qui est dit dans le présent
avis ne se réfère, ni directement ni indirectement, à des cas concrets
ou à des contingences particulières » (C. I. J. Recueil 1947-1948,
p. 61). Ce passage paraît justifier l’idée que la Cour devrait, également
en l’espèce, répondre à la question qu’on lui pose sans se référer aux
circonstances qui ont amené l’Assemblée générale à présenter sa
requête. Mais, en lisant le passage pertinent dans son ensemble, il
est clair que la citation est sans lien avec la question actuelle.
Dans l'affaire citée plus haut, la Cour s’occupait de l’objection
d’aprés laquelle «la question posée doit étre tenue pour politique
et qu’elle échapperait, à ce titre, à la compétence de la Cour ». La
Cour a rejeté cette thèse en disant qu'elle «ne peut attribuer un
caractère politique 4 une demande, libellée en termes abstraits, et

17
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 37

qui, en lui déférant l'interprétation d’un texte conventionnel,
l'invite à une fonction essentiellement judiciaire », et qu'elle «n’a
point à s'arrêter aux mobiles qui ont pu inspirer cette demande, ni
aux considérations qui, dans les cas concrets soumis à l'examen du
Conseil de Sécurité, ont été l'objet des vues échangées dans son
sein ». Ensuite vient la phrase citée au début du présent paragraphe.
Ce simple exposé montre que le passage en question est sans perti-
nence en l'espèce.

Cependant, tout en étant d’accord avec l'avis de la Cour sur cet
aspect de la question, je ne considère pas que la demande qui lui a
été faite par l’Assemblée générale puisse recevoir réponse exacte au
moyen d'une simple affirmation. La difficulté est née du fait que
l'Assemblée générale, bien qu’effectivement désireuse d’avoir la
réponse de la Cour à propos d’une situation déterminée, a formulé
sa requête en des termes qui paraissent détachés de cette situation.
Cela étant, une réponse par voie de simple affirmation ne semble
pas satisfaire aux exigences du cas. L'expérience démontre couram-
ment que la simple réponse affirmative ou négative à une question
n'est pas toujours celle qui s'approche le plus près possible de la vérité.
La pratique antérieure de la Cour fournit des précédents à l’opinion
que celle-ci jouit d’une latitude considérable pour interpréter la
question qu'on lui pose, ou pour formuler sa réponse de manière
à rendre son rôle consultatif utile et effectif. Ainsi, par exemple,
dans l'affaire Jaworzina (Série B, n° 8, p. 50), la Cour a développé
la question qui lui était soumise. Bien que la requéte d’avis consul-
tatif dans cette affaire parût limitée à la région frontalière de
Spisz, la Cour en est venue à conclure qu’elle devait exprimer son
avis sur les autres régions de la frontière, dans la mesure où les
frontières délimitées dans toute cette zone étaient interdépendantes.
Dans l'affaire relative à la Compétence de l’ Organisation internatio-
nale du Travail, elle a formulé à nouveau et limité la question qu’on
lui posait (Série B, n° 3, p. 59). Dans l’avis consultatif sur l’Inter-
prétation de l'Accord gréco-turc, la Cour a jugé que, la requête pour
avis consultatif n'ayant pas énoncé exactement la question sur
laquelle on sollicitait un avis, «il était indispensable qu’elle dégage
et formule en termes précis cette question » (Série B, n° 16, p. 14).
Dans le domaine de la procédure contentieuse, la jurisprudence
antérieure de la Cour, telle qu’elle est formulée dans l'arrêt n° 11
sur l'Interprétaiion des arrêts n°8 7 & 8 (pp. 15 et 16), justifie l’opi-
nion que la Cour, dans l'interprétation de ses jugements — question
qui a son importance au point de vue de l’avis consultatif actuel,
destiné à interpréter un avis antérieur — ne se considère pas comme
tenue de répondre simplement par « oui » ou par « non » aux proposi-
tions formulées par les parties, et qu’elle « ne saurait être liée par
des formules choisies par les Parties en cause, mais doit pouvoir
se prononcer librement ».

18
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 38

Sans aucun doute, il est souhaitable que, par une concision
exagérée, la demande d’avis consultatif n’oblige pas la Cour à
sortir des limites de la question telle qu’elle est formulée. On
peut citer à ce propos les vues portant sur le développement
possible de la procédure appliquée par l’Assemblée générale en
matière de requêtes pour avis consultatif présentées à la Cour
(voir sir Gerald Fitzmaurice dans Transactions of Grotius Society,
38 (1952), p. 139). L’absence du degré nécessaire de précision ou
de détails dans l’énoncé de la requête ne dispense pourtant pas
la Cour du devoir de répondre de façon utile et exacte, confor-
mément au véritable but de sa fonction consultative. Voici pour-
quoi, selon moi, bien que la demande d’avis soit en apparence
formulée en termes généraux, il ne saurait y être répondu par
«oui» où par «non»: l'avis aurait dû tenir compte a la fois de
la situation de fait à l’origine de la demande et des pouvoirs du
Comité du Sud-Ouest africain, indépendamment de cette situation.
Une réponse qui se limiterait à un seul de ces deux aspects ris-
querait ou bien d’ignorer la vraie question qui se pose à la Cour
ou bien, pour l'autre question, d'ouvrir encore la voie à un
avis interprétatif. Selon moi, l’avis de la Cour doit tenir compte
des deux.

Pour plus de commodité, afin d'illustrer cet aspect de la présente
opinion individuelle, je renverserai l’ordre habituel et donnerai
ma propre version de ce que devrait être la réponse de la Cour
dans le cas actuel :

1} En accordant des audiences à des pétitionnaires sur des ques-
tions relatives au Territoire du Sud-Ouest africain le Comité
du Sud-Ouest africain pourrait se conformer, ou pourrait ne
pas se conformer à Tavis consultatif du 12 juillet 1950.

2) Lorsque la Puissance mandataire apporte la coopération néces-
saire, en s’acquittant de son obligation d’envoyer des rapports
et de transmettre des pétitions à Vautorité chargée de la sur-
veillance, comme l’a envisagé l’avis du 1x juillet 1950, il ne
serait pas conforme à cet avis d'accorder des audiences à des
pétitionnaires.

3} Le Comité du Sud-Ouest africain se conformerait à l'avis
consultatif du 1x juillet 1950 en accordant des audiences à
des pétitionnaires de ce territoire toutes les fois que, faute de
la coopération de la Puissance mandataire, il se sentira obligé,
pour remplir les fonctions à lui confiées par l’Assemblée géné-
raie, de puiser à des sources d’information autres que celles
dont i} disposerait normalement si la Puissance mandataire
consentait à l'aider à obtenir des renseignements selon la
procédure telle qu'elle existait au temps de la Société des
Nations, et cela aussi longtemps qu’il ressentira cette obligation.

19
OP. IND, SIR HERSCH LAUTERPACHT (AVIS I VI 56) 39

On verra que sur le point principal, tel qu’il est formulé au
paragraphe 3), mon opinion est en substance identique à celle
du dispositif de l’avis. Je m’en écarte dans la mesure où, en raison
de son caractère général, la réponse pourrait s’interpréter comme
signifiant que le Comité du Sud-Ouest africain a le droit d’accorder
des audiences, même si l’Union sud-africaine apporte la coopé-
ration nécessaire. Une décision dans ce sens serait, à mon avis,
injustifiée et incompatible avec l'avis du 11 juillet 1950.

Il

Je me propose d'examiner maintenant la principale question de
fond à laquelle doit répondre la Cour, à savoir si les audiences sont
conformes à la clause restrictive de l’avis du 11 juillet 1950 qui a
déclaré que «le degré de surveillance à exercer par l’Assembiée
générale ne saurait ... dépasser celui qui a été appliqué sous le
régime des Mandats et devrait être conforme autant que possible à
la procédure suivie en la matière par le Conseil de la Société des
Nations». Cette clause restrictive présente les caractères d’un
développement — un développement nécessaire —— de l’idée mai-
tresse sur laquelle repose l'avis, à savoir qu’en l’absence d’un nouvel
arrangement établi avec l’accord de l’Union sud-africaine, ses obli-
gations et sa position en matière de surveillance devaient, en prin-
cipe, demeurer sans changement. On ne saurait attribuer légitime-
ment d’autres buts à cette restriction. En particulier, on ne peut
raisonnablement imputer à la Cour l'intention de cristalliser en
termes absolus et dans tous les détails le degré de surveillance et la
procédure applicable au système des Mandats. Le but était de
maintenir le degré et la procédure de surveillance, non pas comme
une fin en soi ou à cause d’un principe inhérent d’immutabilité,
mais seulement pour empêcher que les obligations ae l’Union sud-
africaine en tant que Puissance mandataire soient étendues ou
diminuées. Si, comme je le crois, l'octroi d’audiences ne conduit pas,
après un examen d’ensemble de la situation qui résulte de l’attitude
de l’Union sud-africaine, à une extension des obligations de cet
Etat, alors la question de la cristallisation du degré de surveillance
et de la procédure employée à cette fin ne peut légitimement être
considérée comme se posant.

Pour ce qui est du texte de la clause restrictive citée plus haut,
je suis arrivé à la conclusion que normalement, c’est-à-dire tant qu’il
est possible d’user des sources régulières d’information qu’offrent
les rapports annuels et les pétitions transmises par l’Union sud-
africaine conformément à l’avis du 1x juillet 1950, les audiences
accordées aux pétitionnaires dépasseraient le degré de surveillance
qui s’appliquait sous le système des Mandats et ne se conformerait
pas à la procédure suivie en la matière, c'est-à-dire en matière de
surveillance, par le Conseil de la Société des Nations. Obtenir des

20
OP, IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 40

renseignements par voie d’audiences entraine un degré de surveil-
lance plus strict que celui qui résulte du système des pétitions écrites.
Les audiences n'étaient pas admises sous le système appliqué par
le Conseil de la Société des Nations. Le Conseil les a expressément
écartées à plusieurs reprises. Comme je l’exposerai plus loin, l’atti-
tude du Conseil doit être examinée à la lumière des circonstances
qui expliquent le refus d’autoriser ces audiences. Mais ces circons-
tances, bien que pertinentes au point de vue de la question plus
générale actuellement soumise à la Cour, ne changent pas le fait
que les audiences n’ont pas trouvé place dans la procédure de
surveillance appliquée sous le régime des Mandats. Je ne doute pas
que telle eût été la réponse — sous la forme d’une constatation
simple et évidente — si la question avait été posée pendant l’exis-
tence de la Société des Nations, à l’époque de sa liquidation for-
melle en 1946, ou quand l'avis de la Cour a été rendu en 1950.

Je n’ai pas davantage pu me fonder utilement sur l’idée que le
Conseil de la Société des Nations, en ne permettant pas la procédure
par audiences et même en la rejetant expressément, avait le droit
d'autoriser les audiences, en vertu de ses pouvoirs inhérents en
matière de surveillance et que ces pouvoirs sont passés du Conseil
de la Société des Nations à l’Assemblée générale des Nations Unies,
conformément à l'avis de la Cour du 11 juillet 1950. Une dévolution
de pouvoirs sur ce point ne pouvait s’opérer que sous réserve de la
règle maîtresse énoncée dans cet avis, à savoir que le degré de sur-
veillance à exercer par l’Assemblée générale ne saurait dépasser
celui qui a été appliqué sous le régime des Mandats. Il m'est difficile
d'accepter comme un motif essentiel de l’avis actuel de la Cour une
interprétation selon laquelle cette clause restrictive ne viserait pas
nécessairement le système effectivement appliqué, mais celui qui,
dans certaines circonstances, eût été appliqué ou aurait pu l'être.
La théorie des pouvoirs implicites du Conseil pourrait, si on y faisait
appel, retirer dans une large mesure toute signification à la règle
d’après laquelle le degré de surveillance ne doit pas excéder cer-
taines limites. Si le Conseil de la Société des Nations, dans l'exercice
de ses prétendus pouvoirs inhérents, eût pu introduire tous moyens
de surveillance qui n'étaient pas en patente contradiction avec le
Mandat, nul moyen de surveillance ainsi introduit par l’Assemblée
générale ne pourrait jamais dépasser la surveillance «qui a été
appliquée » sous le régime des Mandats. Je ne puis accepter pareille
interprétation de l'avis consultatif de 1950 qui tend grandement à
réduire sa principale clause restrictive à une formule vide. Les mots
«qui a été appliquée » dans le passage restrictif cité plus haut de
l'avis de 1950 signifient «effectivement » (et non pas « susceptible
d’être ») appliqué, tout comme les mots « procédure suivie en la
matière par le Conseil» signifient la procédure telle qu’elle a été
effectivement suivie et non telle qu’elle aurait pu l'être.

2T
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 41

fl ne faut pas non plus perdre de vue qu'il est quelque peu
irréel d’invoquer ici et en d’autres matières les pouvoirs inhérents
du Conseil de la Société des Nations. Ces pouvoirs, s’ils existaient,
étaient non pas ceux d’un législateur ordinaire ou d’un pouvoir
exécutif procédant par vote à la majorité. Il s'agissait des pouvoirs
d’un corps opérant sous la règle de l’unanimité, scrupuleusement
observée. On peut raisonnablement supposer qu’il y avait peu de
chance pour que le Conseii, qui comptait parmi ses membres les
principales Puissances mandataires, votât à l'unanimité l’auto-
risation des audiences, qui se heurtaient à l’opposition énergique
de ces Puissances. L’argument qui repose sur des pouvoirs inhé-
rents, dont l'exercice dans de pareilles circonstances eût dépendu
du fil fragile de l’unanimité, est par conséquent sans valeur per-
suasive.

*
* ¥

Tout en estimant que, dans des circonstances normales, l’octroi
d’audiences à des pétitionnaires conduirait à dépasser le degré
de surveillance tel qu'il a été effectivement appliqué sous le régime
Ges Mandats et ne serait pas conforme à la procédure suivie en
la matière par le Conseil de la Société des Nations, le dépassement
et la dérogation me paraissent l’un et l’autre de peu d’étendue.
Ce fait, tout en ne modifiant pas ma réponse à l’aspect plus limité
de la question que j’examine ici, influe sur ce que je considére
comme le vrai fondement de l’avis de la Cour.

En matiére de degré de surveillance, on peut difficilement nier
que les audiences, comparées aux pétitions écrites, aménent dans
une certaine mesure un dépassement du degré de surveillance
appliqué sous la Société des Nations. Dans la mesure où les
audiences, accompagnées d’un examen détaillé des pétitions,
ajoutent à la réalité et à l’efñcacité du contrôle de la conduite
de l'autorité chargée de l’administration — et on peut difficilement
le contester —, elles augmentent le degré de surveillance, par
comparaison avec un système qui ne connaît pas les audiences
de pétitionnaires. On a suggéré que, étant susceptibles de révéler
le caractère fictif ou frauduleux de certaines pétitions, les audiences
tourneraient à l'avantage de la Puissance mandataire et, par
conséquent, n’augmenteraient pas ses obligations en matière de
surveillance. Je ne trouve pas cet argument convaincant. I] part
de l'idée que les pétitions frauduleuses sont la règle et non pas
l'exception.

Des considérations du même ordre s'appliquent à la question
de savoir si les audiences dérogent à la procédure appliquée au
temps de la Société des Nations. D'une façon générale, les audiences
devant la Commission des Mandats n'étaient pas admises dans
la procédure de la Société des Nations et, en fait, on n’y a jamais
fait appel. À première vue, l'usage des audiences constituerait

22
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 42

‘donc une dérogation à la procédure de la Commission des Mandats
et du Conseil de la Société des Nations.

+
* *

Certes, les conclusions qui précèdent devraient être limitées
par certains facteurs qui indiquent que la dérogation consistant à
admettre des audiences est — quoique réelle — moins radicale
qu’elle ne le paraît à première vue. Tout d’abord, bien que la
Commission des Mandats, se conformant à l'attitude du Conseil
dé la Société des Nations, n’ait pas accordé d’audiences, cette
pratique n’exprimait pas son point de vue sur l'utilité et la nécessité
d'utiliser cette procédure en certains cas. L'expérience montre
qu’ultérieurement, la Commission des Mandats s’est crue libre de
revenir devant le Conseil pour obtenir une modification de son
attitude. En second lieu, bien que la Commission, agissant collec-
tivement, n’ait pas accordé d’audiences, ses membres et son Prési-
dent ont, en fait, accordé à titre individuel audience à des pétition-
naires dans des entrevues privées, en dehors des séances de la
Commission. Par la suite, on a fait de subtiles mais peu réelles
distinctions psychologiques entre l’esprit des membres de la Com-
mission tel qu'il était influencé hors séance et leur esprit tel qu’il
était formé en séance. En troisième lieu, le refus du Conseil de la
Société des Nations d'autoriser les audiences n’avait rien de définitif.
En déclarant à plusieurs reprises que, dans les circonstances telles
qu'elles se présentaient, il n’y avait pas de raison de s’écarter de
la pratique antérieure, le Conseil n'a pas exclu que dans l'avenir,
il puisse apporter des modifications à sa pratique dans des circons-
tances exceptionnelles. Il est difficile de dire dans quelle mesure
pareilles modifications comprenaient l’admissibilité des audiences.
Dans le rapport qui accompagne la résolution approuvée par le
Conseil lorsqu'il a eu pour la dernière fois l’occasion de refuser
d'autoriser les audiences, il est dit que si, dans un cas spécial
quelconque, il était impossible d'obtenir tous les renseignements
nécessaires avec l’aide de la Puissance mandataire, le Conseil
pourrait «décider de la procédure exceptionnelle qui paraitrait
justifiée et nécessaire dans les circonstances particulières » (rapport
approuvé le 7 mars 1927). Il est possible — nous ne pouvons aller
plus loin — qu’eu égard aux circonstances à l’origine de la réso-
lution, le Conseil, en se référant à cette « procédure exceptionnelle »,
se référait aux audiences orales. On peut légitimement considérer
que quand, en raison de l’attitude de non-coopération absolue de
la Puissance mandataire, aucune assistance ne vient de ce côté,
il se produit une des situations particulières visées dans la résolu-
tion. En quatrième lieu, les réponses rejetant le principe des audien-
ces, données en 1926 par les Puissances mandataires, montrent
que l’une des principales raisons de cette attitude était qu’on
escomptait la continuation de la coopération de la Puissance

23
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I V1 56) 43

mandataire et son assistance. Il vaut de rappeler que pendant toute
l’existence de la Société des Nations il n’y a pas eu d’exemple d’une
Puissance mandataire refusant de fournir des informations au
sujet d’une plainte soumise 4 la Commission des Mandats. (Dans
l'affaire de la révolte des Bondelzwarts qu’on a citée comme un
exemple de ce genre, l’administrateur sud-africain du territoire
en question a été longuement interrogé par la Commission des
Mandats, en présence du représentant sud-africain, et a soumis un
rapport détaillé au sujet de la plainte, nonobstant le refus du
Gouvernement sud-africain d'accepter un rapport de la Commission
d'enquête locale et de commenter ce rapport (Commission perma-
nente des Mandats, Procès-verbaux de la 3% Session, 1923).)

Par conséquent, dire que les audiences n’existaient pas au temps
de la Société des Nations et que leur emploi par le Comité‘du Sud-
Ouest africain dérogerait à cette pratique, serait strictement vrai
— mais simplifierait trop la situation. Ce n’est pas seulement
parce que l’exclusion des audiences était moins rigide que ne paraît
l'indiquer un examen superficiel. 11 en est ainsi principalement
parce que l'exclusion des audiences était une pratique adoptée dans
le cadre du fonctionnement normal des autres éléments du méca-
nisme de surveillance. Ceux-ci ne fonctionnent plus maintenant, en
raison de l'attitude adoptée par l’Union sud-africaine. En d’autres
termes, la dérogation à la procédure légale que représente le système
des audiences n’est fondamentale que si l’on se reporte à la situation
telle qu’elle a existé au temps de la Société des Nations, quand la
Puissance mandataire transmettait régulièrement les rapports et
les pétitions. La dérogation est moins radicale quand on l’envisage
à la lumière de la cessation de ce système à cause de l'attitude de
non-coopération afoptée par l’Afrique du Sud. C'est pourquoi rien
ne permet de traiter la pratique au temps de la Société des Nations
comme suffisamment claire et décisive pour écarter tous autres
facteurs de nature juridique ou pratique.

*
* *

Les considérations qui précèdent n’affectent pas de manière
décisive ma réponse à la question générale de savoir si les audiences
sont conformes à l'avis rendu par la Cour cn 1950. Cette question,
quand cu y répond dans l’abstrait — c’est-à-dire sans se référer à
la situation qui a donné naissance à la demande d’avis consultatif —
appelle une réponse négative. Toutefois, comme je l’ai déjà expliqué,
la Cour n’est pas libre de se contenter de donner une réponse abstrai-
te. C’est pourquoi ces considérations ont une certaine importance
indirecte en ce qui touche la question spécifique de savoir si les
audiences sont conformes à l'avis de 1650, eu égard 4 la situation de
fait concernant le Territoire du Sud-Ouest africain.

24
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 44

III

Comme je l’ai dit, si la Cour ne se trouvait pas en face d’une
situation créée par l'attitude du Gouvernement de l’Afrique du
Sud, et si elle était simplement invitée à répondre dans l’abstrait à
la question qui lui est posée, je me sentirais forcé de dire que
l'octroi d’audiences augmente assez le degré de surveillance et
déroge assez à la procédure en vigueur au temps de la Société des
Nations pour que s’y appliquent les deux clauses restrictives de
l'avis du 11 juillet 1950 rappelées plus haut. Toutefois, telle n’est
pas la situation en face de laquelle la Cour se trouve. Celle-ci est
invitée à répondre non pas à une question abstraite, mais — tout
d’abord — à Ja question de la conformité entre les audiences et
l'avis du 11 juillet 1950 dans une situation où sont devenues inopé-
rantes les deux dispositions positives de cet avis qui ont pour
objet d’assurer la surveillance internationale du Territoire. Il
s'agit des dispositions, affirmées maintes fois dans l’avis, qui se
réfèrent à l'obligation de la Puissance mandataire de présenter des
rapports annuels et de transmettre des pétitions émanant des
habitants du Territoire sous mandat. Ce sont les dispositions
fondamentales, dont la place, à ce titre, ne doit pas être oubliée.
C'est pourquoi le souci des deux clauses limitatives de l’avis ne doit
pas rejeter dans l’ombre son but principal. J’ai pu constater une
tendance à décrire ces clauses limitatives comme étant les disposi-
tions principales de l’avis du 11 juillet 1950. Il y a là une accentua-
tion qui déforme cet avis.

*
* *

Selon moi, pour répondre a la question qui lui est posée dans le
cadre de la situation de fait où les deux dispositions fondamentales
du dispositif de l’avis de 1950 sont inopérantes du fait de l’attitude
adoptée par l’Union sud-africaine, la Cour doit se guider sur les
principes d’interprétation établis et sur les principes généraux du
droit applicables.

Tout d’abord, suivant un principe d'interprétation reconnu,
l'avis de 1950 doit, comme tout autre texte juridique, être pris
dans son entier. Il faut y voir une déclaration d'ensemble assurant
d’une part la continuation de l'administration et d’autre part la
surveillance continuée par les Nations Unies de l’administration
du Sud-Ouest africain en tant que Territoire sous mandat. Toutes
autres dispositions, injonctions et restrictions énoncées par l'avis
du 11 juillet 1950 doivent être envisagées comme subordonnées
à ce but essentiel. Les principaux moyens pour atteindre ce but
-- à savoir, les rapports annuels présentés par l'autorité chargée
de l’administration et les pétitions écrites transmises à l'organe
de surveillance avec les commentaires et les explications de cette

25
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 45

autorité — qui fonctionnaient sous le régime des Mandats, sont
devenues inopérantes, en raison de l’attitude adoptée par l'autorité
chargée de l'administration. Si lon envisage l'avis du 11 juillet
1950 dans son ensemble, il devient impossible, sans en détruire
l'effet, de maintenir pleinement et littéralement les dispositions
qui restreignent le fonctionnement d’un système dont les prin-
cipales caractéristiques sont devenues inopérantes. Il semble
déraisonnable de maintenir pleinement et littéralement les lirni-
tations apportées à une règle quand la possibilité d'appliquer la
règle elle-même a disparu. Agir ainsi serait faire de l'exception
une règle et réduire à rien la règle dominante. Un tribunal ne
peut apporter sa sanction à une telle simplification de la logique.
Il ne peut non plus se dérober à son devoir judiciaire en déclarant
que seul un corps politique ou législatif est compétent pour résoudre
le confit qui s’est élevé, à la suite des actes de l’une des parties,
entre l’objet prééminent d’un instrument et ses dispositions et
limitations particulières. Résoudre ce conflit à la lumière de
l'instrument pris dans son ensemble est la fonction essentielle
d’un organé judiciaire.

En particulier, si nous partons du principe que l’avis du 11 juillet
1950 doit se lire et s’interpréter comme un tout, il est alors néces-
saire d’appliquer ce principe à l’interprétation de la phrase de
Vavis qui énonce que le degré de surveillance ne saurait dépasser
celui qui s’appliquait sous le régime des Mandats. Cette phrase
correctement interprétée ne s'applique pas strictement et auto-
matiquement à tous les aspects de la surveillance et à chacun
d'eux séparément. Si, en raison de l'attitude du Gouvernement de
l’Union sud-africaine, le degré de surveillance tel qu’il s’appliquait
sous le système des Mandats risque d’être sérieusement réduit
quant aux aspects principaux de son fonctionnement, il est pleine-
ment conforme à l'avis de la Cour du it juillet 1950 qu’à certains
égards cette surveillance devienne plus rigoureuse, pourvu qu’on
puisse dire raisonnablement et de bonne foi que l'effet total n’est
pas de nature à augmenter le degré de surveillance antérieurement
applicable. Il est conforme aux principes d’une saine interpré-
tation que la Cour protège la mise en œuvre de son avis du
11 juillet 1950, non seulement dans ses clauses individuelles mais
encore par rapport à son but principal. Tel est, dans le contexte
actuel, le sens du principe que l'avis doit s’interpréter comme
un tout. Il ne s’agit pas de savoir si admettre l'audition de péti-
tionnaires implique un excès de surveillance en ce qui concerne
ce moyen pariiculier de surveillance. La question décisive est
plutôt de savoir si, eu égard à la situation créée par l’Union sud-
africaine, l’audition de pétitionnaires entraînerait un excès de la
surveillance prise dans son ensernble. On peut admettre que la
procédure d’audition de pétitionnaires implique par elle-même un
degré de surveillance plus strict que celui qui s’exercait en matière
de pétitions sous le système des Mandats. Mais si, à la suite de

26
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 46

lattitude du Gouvernement de l’Union sud-africaine, le degré de
surveillance est, à d’autres égards, réduit de façon importante,
alors l'effet total de la dérogation envisagée ici ne sera pas de
nature à entraîner un dépassement du degré de surveillance
d'ensemble. Au contraire, si efficace que puisse être l'audition de
pétitionnaires, il est peu probable qu’elle rende à la procédure
de surveillance l'efficacité dont elle est privée par l'attitude de
non-coopération de l’Union sud-africaine. Envisagée sous cet
angle, l'autorisation d'accorder des audiences est simplement une
application particulière du principe qu'un texte juridique doit
s'interpréter comme un tout.

*
* *

Le deuxiéme principe de droit d’une portée générale dans la
présente affaire se rattache 4 la nature du régime du Territoire du
Sud-Ouest africain tel que l’a énoncé l’avis du 11 juillet 1950. Cet
avis a défini le Statut du Sud-Ouest africain — régime qui présente
la nature d’un droit objectif juridiquement applicable indépendem-
ment de la conduite de l’Union sud-africaine — par référence au
Pacte de la Société des Nations et à la Charte des Nations Unies ;
il faut donc donner effet à ce statut, sauf dans la mesure où son
application est rendue impossible, du point de vue de son but
général, à raison de l'attitude adoptée par l'Union. Dans cette
mesure, on peut apporter à son application les modifications
nécessaires pour en maintenir sans plus l'efficacité, comme l’envisage
la Cour dans son avis de 1950. C’est un principe sain de droit que
si un instrument juridique de validité continue ne peut s’appliquer
littéralement, du fait de la conduite de l’une des parties, il faut,
sans permettre à celie-ci de se prévaloir de sa propre conduite,
l'appliquer d'une manière s’approchant le plus possible de son
but primitif. Agir ainsi est interpréter et donner effet à l'instrument,
et non le modifier.

En conséquence, il ne saurait être question ici de dépouiller
l’Union sud-africaine, en raison de son attitude, des garanties
prévues dans son intérêt en tant que Puissance mandataire par
l’avis du 11 juillet 1950 en vue de ne pas augmenter ses obligations.
On ne peut admettre que, à la suite de l'attitude adoptée par
l'Afrique du Sud, le régime établi par cet avis de la Cour soit
susceptible de modifications — sauf en application du principe
que le régime, dans son ensemble, doit être et demeurer efficace.
L'Assemblée générale a accepté et approuvé l'avis du 1x juillet
1950. Quelle que puisse être sa force obligatoire comme un élément
du droit international — question sur laquelle la Cour n’a pas à
se prononcer —, il est la loi reconnue par les Nations Unies. Il
continue d’en être ainsi, bien que le Gouvernement sud-africain ait
refusé de l’accepter comme obligatoire pour lui-même, et, bien que

27
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 47

ce Gouvernement ait agi sans tenir compte des obligations inter-
nationales telles que les a définies la Cour dans cet avis.

*
* *

En même temps, et pour les mêmes raisons, dans la mesure où
Yon invoque l'avis de 1950 pour maintenir littéralement toutes
les sauvegardes et restrictions formulées dans l'intérêt de la Puis-
sance mandataire, il faut l’interpréter, comme n'importe quel
autre instrument juridique, raisonnablement et conformément aux
principes de droit. La jurisprudence de la Cour en matière de traités
et en d’autres matières fournit par analogie des instructions utiles
à ce sujet. Dans le quinzième avis consultatif sur la Compétence
des Tribunaux de Dantzig, la Cour a énoncé le principe qu’un État
ne peut se prévaloir d’une objection qui équivaudrait à se fonder
sur la non-exécution d’une obligation qui lui a été imposée par un
engagement international (Série B, n° 15, p. 27}. Je ne suggère pas
que ces principes soient directement apparentés ou applicables
dans le cas actuel. Car il ne s’agit pas ici d’un traité — encore que
l'avis du Iz juillet 1950 n’ait rien fait de plus que de formuler un
régime résultant de deux instruments conventionnels multilaté-
raux, à savoir le Pacte de la Société des Nations et la Charte des
Nations Unies. Je ne suggère pas non plus qu’il s'agisse technique-
ment d’un cas de forclusion (estoppel) — bien qu’il y ait une
certaine contradiction, rappelant les situations qui sont à la base
de la forclusion, dans le fait qu’un instrument répudié par un
gouvernement est invoqué au bénéfice de celui-ci. (Bien que le
Gouvernement de l’Afrique du Sud n’ait pas pris part à la procédure
actuelle devant la Cour, il s’est opposé, devant la Quatrième Com-
mission de l’Assemblée générale de 1955, à l'octroi des audiences,
en se fondant sur l’avis consultatif du 1r juillet 1950: voir les
documents officiels, 4me Commission, 500™¢ séance, 8 novembre 1955,
p- 182.) Enfin, je n’attache aucune importance décisive à la thèse
possible selon laquelle on se trouverait en présence d’une situation
où un gouvernement réclame le bénéfice de sa propre faute en
refusant de fournir et de transmettre des renseignements que,
d’après l'avis du 11 juillet 1950, il est légalement tenu de fournir
et de transmettre et, en même temps, résiste à l'effort envisagé pour
obtenir des renseignements par une autre voie. Car il peut n'être
pas facile de caractériser avec précision en termes juridiques une
situation dans laquelle l’Afrique du Sud se refuse d’agir conformé-
ment à un avis consultatif qu'elle n’était pas juridiquement tenue
d'accepter, mais qui a donné expression à la position juridique telle
qu'elle a été constatée par la Cour et acceptée par l’Assemblée
générale.

Néanmoins, les considérations qui précèdent ne sont pas entière-
ment étrangères à l'affaire actuellement soumise à la Cour. Car il ne
s’agit pas de règles techniques du droit des contrats ou des traités.

28
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 48

Ce sont des règles de bon sens et de bonne foi. A ce titre, elles
s'appliquent à tous les instruments juridiques, quels qu’ils soient,
dans la mesure où elles ont pour effet d'empêcher une partie qui
répudie un instrument d’en invoquer la lettre — ou d’en faire
invoquer la lettre à son profit — de manière à rendre impossible
Paccomplissement du but de l'instrument. En particulier, ces prin-
cipes sont relevants pour la question — qui ne doit pas rester sans
réponse — du fondement juridique d’une décision judiciaire qui,
par voie d'interprétation, substitue une mesure de contrôle ou un
acte d'exécution à une mesure ou un acte répudié ou rendu sans
effet par la partie affectée par l'instrument en question. En dehors
des principes généraux d'interprétation énoncés plus haut, qu'est-ce
qui justifierait la proposition permettant le remplacement par la
Cour d’un moyen de surveillance par un autre non autorisé aupara-
vant et même expressément refusé ? On pourrait objecter que ce
n’est pas la manière dont les tribunaux procèdent normalement en
matière de contrats entre individus {bien que dans plusieurs pays,
quand une disposition de fond d’un instrument régissant la succes-
sion risque d’être rendue inopérante par une obscurité d'expression
ou un événement ultérieur, les tribunaux modifient le texte primitif
de manière à l’approcher le plus possible de l'intention générale de
son auteur. On observera que la surveillance exercée par les Nations
Unies sur le Mandat pour le Sud-Ouest africain constitue le plus
important exemple de succession en matière d'organisation inter-
nationale).

Quoi qu’il en soit, il ne s’agit pas ici d’un contrat ou même d'un
traité ordinaire analogue à un contrat. Comme je l’ai déjà signalé,
il s’agit du fonctionnement et de l'application d'instruments multi-
latéraux, interprétés par la Cour dans son avis du rr juillet 1950,
créant un statut international — un régime international — dépas-
sant un simple rapport contractuel (C. i. J. Recueil 1950, p. 132).
L’essence de tels instruments est que leur validité continue, nonob-
stant les modifications d’attitude, ou de la condition juridique, ou
la survivance elle-même des parties où personnes individuelles
affectées. Le fait de la continuation dé leur validité implique le
inaintien du fonctionnement, et par suite la légitimité des moyens
conçus à cette fin par voie d'interprétation et d'application judi-
ciaires de l'instrument original. On ne saurait permettre que l'unité
et le fonctionnement du régime créé par eux soient mis en danger
par suite d’une défaillance ou d’une lacune résultant de l’acte d’une
des parties ou d’autres raisons. À ce point de vue, le problème qui
se pose à la Cour est, potentiellement, d’une portée plus large que
la question qui a fourni l’occasion du présent avis consultatif. C’est
précisément parce que le régime créé par chacun de ces instruments
est une unité que, pour eux, le droit — le droit en vigueur tel que
la jurisprudence l'interprète — trouve des moyens d'éliminer l’obs-
tacle, de combler la lacune ou d'adopter un autre moyen pour
empêcher que le système entier ne soit immobilisé par la défaillance

29
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 49

d’un chaînon ou d’un élément particulier. Ce cas est autre que celui
de violation d’une disposition d'un traité ordinaire, violation qui,
en règle générale, crée seulement le droit pour l’autre partie de
dénoncer le traité et de réclamer des dommages-intéréts. A ce point
de vue, en ce qui concerne les textes généraux de caractère législatif
ou ceux qui instituent un régime international ou une administra-
tion internationale, il est instructif de noter que le principe de la
séparabilité entre leurs dispositions est de plus en plus reconnu
par la pratique internationale, ceci afin d'assurer l'application
continue du traité dans son ensemble. Le traité dans son ensemble
ne prend pas fin par suite de la violation d’une de ses clauses. Il ne
peïd pas non plus nécessairement sa force et son effet du fait de
l’action ou de l’inaction de l’une des parties. Il continue d'exister,
sous réserve d’être adapté aux circonstances qui ont surgi.

IV

Je dois maintenant examiner dans quelle mesure la situation en
face de laquelle se trouve l’Assemblée général
demande et permet l'application des principes de droit exposés
ici. Dans quelle mesure le refus de l’Union sud-africaine de présenter
des rapports annuels et de transmettre des pétitions écrites avec
ses commentaires, conformément aux obligations établies par
l'avis du xr juillet 1950, a-t-il créé dans le système envisagé alors
une lacune assez sérieuse pour permettre —- conformément à ces
principes -— de recourir à d’autres sources d’information ne dépas-
sant pas le degré total de surveillance envisagé dans cet avis?
Ces principes sont que l'avis de 1950 doit se lire comme un tout ;
qu’il ne saurait êts\ ‘privé de ses effets par les actes de l'État qui
Ya répudié ; et qu’assurer l’apphicaticn continue du régime inter-
national dont il s’agit est le but légitime de la tâche interprétative
de la Cour.

Eu égard à la non-coopération de la Puissance mandataire, quelle
est la situation, pour ce qui est des sources d’information dont
dispose l'autorité de surveillance et qui sont indispensables au
bon fonctionnement du système de surveillance et à l'application
de l'avis de la Cour du 11 juillet 1950 ?

En premier lieu, le rapport annuel de la Puissance mandataire,
prévu par l’avis de la Cour de 1950 et formant une partie intégrante
de la procédure de la Société des Nations, a disparu. i a été rem-
placé par un volume bien fait et documenté du Secrétaire général,
intitulé « Informations et Documentation relatives au Territoire du
Sud- Ouest africain » (voir, par exemple, doc. A/AC 73/L 3 ; doc. A/AC
73/L 7). Ce volume fournit dans une large mesure la substance du Tap-
port que le Comité du Sud-Ouest africain présente à l’Assemblée géné-
tale. Mais ce document n’appartient pas à la même catégorie que le
rapport qui est présenté par la Puissance mandataire ct qui est
expliqué par elle, point par point s’il est nécessaire, aux séances

30

           
OP. IND. SIR HERSCH LAUTERPACET (AVIS I VI 56) 50

du Comité. L'autorité de surveillance est donc privée d’une source
authentique d’information qui est l’une des deux bases principales
du système de surveillance. Il y a ici une lacune et par suite une
diminution du degré de surveillance, tel qu’il existait antérieure-
ment et tel qu’il a été envisagé par la Cour dans son avis de 1950.
fl est compatible avec cet avis de l’interpréter d’une façon qui
permette de combler cette lacune — pourvu que le résultat n’aug-
mente pas le degré total de surveillance du système pris dans son
ensemble.

La deuxième source principale d’information, qui forme une
partie importante du système de surveillance et à laquelle l'avis de
la Cour de 1950 se réfère dans des passages qui en marquent
l'importance particulière, réside dans les pétitions émanant des
habitants du territoire administré. Sous le régime de ia Société
des Nations, les pétitions écrites étaient seules admises. Quand
elles étaient complétées par les observations du Mandataire et les
explications fournies par lui au cours de la procédure de l'organe
de surveillance, elles constituaient un instrument puissant de sur-
veillance et un facteur important pour former le jugement de l’auto-
rité de surveillance. A la suite de l’attitude de non-coopération
adoptée par l’Union sud-africaine, l'efficacité de cette source de
renseignements a été considérablement réduite. La Puissance
mandataire, qui est ahsente des séances du Comité, ne présente
pas ses commentaires et n’aide pas l'organe de surveillance en
lui fournissant à sa demande des explications au cours des séances
ou par la suite. Au surplus, la Puissance mandataire a refusé de
transmettre les pétitions présentées par les habitants du territoire
administré. Si lon maintenait 4 cet égard la procédure de la Com-
mission des Mandats, il est difficile de voir comment les pétitions
écrites des habitants du territoire pourraient parvenir, d’une manière
quelconque, au Comité du Sud-Ouest africain. Maintenant, ce
Comité a délibérément adopté une modification de la procédure
appliquée sous le régime des Mandats. Les règles de procédure
adoptées en 1923 par la Société des Nations prévoyaient nue les
pétitions des communautés ou des éléments de la population des
territoires sous mandat seraient transmises au Secrétariat de la
Société des Nations par l'intermédiaire des gouvernements manda-
taires intéressés et que toute pétition reçue par le Secrétaire général
de la Société des Nations par toute autre voie que celle du gouverne-
ment mandataire serait retournée aux signataires avec prière
de la présenter à nouveau en se conformant à la procédure ci-dessus.
Le Gouvernement de l’Afrique du Sud ayant refusé de transmettre
les pétitions ainsi reçues, le Comité du Sud-Ouest africain, dans
son Règlernent provisoire — article 26 — a disposé qu’au reçu
d'une pétition, le Secrétaire général inviterait les si nataires à
la présenter au Comité par l'intermédiaire du Gouvernement de
l'Afrique du Sud, mais que si, à l'expiration d’un délai de deux

31
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) SI

mois, ce Gouvernement n’avait pas fait parvenir la pétition, le
Comité la considérerait comme ayant été valablement reçue.
L'article prévoit également que le Comité fera connaître par la
suite au Gouvernement sud-africain les conclusions auxquelles il
sera parvenu sur la pétition. Cette dérogation particulière et impor-
tante à la procédure applicable sous le régime des Mandats ne semble
pas avoir soulevé d’objections.

Toutefois, bien qu’ainsi mise à la disposition de l'organe de
surveillance, la pétition écrite ne remplit plus les mêmes fonctions
et n’a plus la même efficacité que les pétitions écrites examinées
en présence de la Puissance mandataire et avec sa coopération.
Elle ne fournit pas de renseignements impartiaux susceptibles
d’être vérifiés. Cela ne signifie pas que la pétition écrite examinée
sans l’aide du Mandataire soit sans valeur et qu’elle ne puisse
jamais fournir une base aux conclusions du Comité de surveillance.
Mais il est clair que ce n’est pas la même chose et que c’est moins
que les pétitions écrites dans le cadre d’un mécanisme qui fonc-
tionne avec la participation du Mandataire.

*
* *

L'interprétation, sur ce point, de l’avis de la Cour du 11 juillet
1950 se trouve donc en face du fait que, à cause de l’attitude
de VAfrique du Sud, la force des deux principaux instruments
de surveillance est sensiblement réduite et qu’il est nécessaire
de trouver d’autres moyens qui ne soient pas fondamentalement
incompatibles avec cet avis pour donner effet à son but essentiel.
La question principale 4 laquelle doit répondre la Cour est la
suivante : « Les audiences fournissent-elles l’un de ces moyens ? »
Sont-elles vraiment nécessaires et efficaces pour remplir la lacune
qui s'est présentée ? Assurent-elles réellement la tâche de sur-
veillance par ailleurs réduite au-dessous du niveau qui était envisagé
et qui est à la base de l’avis de 1950 ? Je suis d’avis que, dans
les circonstances, elles remplissent ce but. Les audiences four-
nissent l’un des éléments tangibles de surveillance qui autrement
— c’est-à-dire en l'absence d’autres moyens de surveillance —
fonctionneraient dans une atmosphère d'irréalité. Sans doute les
renseignements reçus au moyen d’audiences peuvent être exagérés,
faux et trompeurs. Les audiences se prêtent à des abus de la part
de fanatiques ou de personnes cherchant une publicité personnelle.
Mais ces difficultés et ces dangers existent aussi, et sont plus
difficiles à corriger, dans le cas des pétitions écrites — en particulier
quand on les examine en l’absence de la Puissance mandataire.
De surcroît, il est clair que l'importance des audiences augmente
à mesure que l'efficacité des autres instruments de surveillance
a été réduite par suite de l'attitude de l’Union sud-africaine. Si
les Nations Unies n'étaient pas en face du refus de l’Union de
respecter ses obligations de Mandataire, conformément à l'avis

32
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 52

de la Cour de 1950, et si les autres moyens de surveillance qui
y sont établis demeuraient dans toute leur efficacité, alors, les
avantages des audiences, pour considérables qu’ils soient, et
quoique conformes, d’après certains, à la reconnaissance au sein
des Nations Unies du droit d’audition comme un corrolaire du
droit fondamental de pétition, ne seraient rien de plus qu’une
amélioration du mécanisme de surveillance existant. Elles n’en
seraient pas un élément essentiel. En fait, constituant un excès
de la surveillance telle qu’elle existait sous le régime de la Société
des Nations, elles seraient 4 ce titre contraires à l'avis de 1950.
Mais telle n’est pas la position devant laquelle se trouve la Cour.
Onsne lui demande pas d'exprimer son opinion sur la question
controversée de la valeur des audiences en général. La question
qui se pose à elle est de savoir si les audiences sont nécessaires
dans une situation qui entraîne une raréfaction sensible des autres
sources d’information.

C'est pourquoi l’argument selon lequel les audiences ne sont
pas la seule source d’information ne me paraît pas convaincant.
Il faut reconnaître qu’elles ne sont pas la seule source. Il y en a
d'autres. Les pétitions écrites en particulier sont toujours possibles.
C.pendant, si l'efficacité de ces moyens a été radicalement réduite
à cause de l'attitude du Mandataire, alors le Comité du Sud-
Ouest africain a la faculté, afin de maintenir l'efficacité de l'in-
strument qu’il doit appliquer, de remplir ce devoir par d’autres
moyens.

On pourrait cbjecter qu’en l’absence du Mandataire, les audiences
sont une procédure comparable à un jugement par défaut contre
le Mandataire et, à ce titre seul, elles constituent un excès de
surveillance particulièrement flagrant. Mais est-ce bien le cas?
Quand le Comité du Sud-Ouest africain examine les pétitions
écrites en l’absence du Mandataire, on peut soutenir aussi que
cette procédure aboutit à un jugement par défaut : le Comité se
borne à faire connaître ses conclusions au Gouvernement sud-
africain. Mais on n’a pas nié que ie Comité a le droit de le faire
et que la règle de procédure qu'il a adoptée à cette fin est conforme
à l'avis de la Cour du 11 juillet 1950. De surcroît, quand l'autorité
de surveillance entend les pétitionnaires en personne, elle peut
vérifier et contrôler leurs allégations par une méthode directe
et efficace qui ne peut être employée quand on examine les péti-
tions écrites hors la présence de ieurs auteurs.

Telle est donc la question principale devant la Cour. Les
audiences sont-elles vraiment nécessaires ? Si on les autorisait,
entraîneraient-elles, dans la situation soumise à la Cour, un dépas-
sement du degré total de surveillance défini par l'avis de 1950 ?
Car l’audition, de pétitionnaires ne peut être considérée comme
compatible avec cet avis que sous les deux conditions suivantes :
il faut qu'elle soit réellement nécessaire pour ‘lonner effet aux

33
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 53

termes des deux dispositions fondamentales de l’avis de la Cour ;
en second lieu, elle ne doit pas ajouter au degré de surveillance
de manière à ce que, dans son ensemble, il devienne plus strict
que sous le régime de la Société des Nations. L’audition de péti-
tionnaires ne serait pas permissible si on essayait d'y recourir
non pas en raison de cette nécessité réelle mais comme l'expression
de la désapprobation de l’attitude de l'Afrique du Sud. Toute
innovation de ce genre qui paraît indiquer que l’avis de 1950 a
perdu sa force réglementaire et restrictive ne saurait être permise.
L'avis de 1950 n’est pas un traité dont les dispositions peuvent
être écartées pour le motif que l'Afrique du Sud a décliné de s’y
conformer. Il formule un statut juridique objectif reconnu par
les Nations Unies et 11 doit être respecté. Mais il faut l'appliquer
d'une manière raisonnable — et non pas unilatérale et littérale.

Ma conclusion est donc que des audiences sont nécessaires pour
suppléer aux sources d’information qui sont devenues incomplètes
du fait de l'attitude de l'Union sud-africaine et que, si on les
adopte, elles n’entraîneront pas un dépassement du degré total
de surveillance tel qu’il a été défini dans l’avis du 11 juillet 1950.
Cela étant, il faut les considérer comme compatibles avec l'avis.
Elles seraient compatibles même si Vavis du 11 juillet 1950
s’exprimait en termes absolus, c’est-à-dire s’il ne contenait pas
la restriction «autant que possible ».

V

En raison des observations qui précèdent, il me suffira de men-
tionner brièvement la deuxième clause restrictive de l’avis du
II juillet 1950, à savoir que «le degré de surveillance ... devrait
être conforme, autant que possible, à la procédure suivie en la
matière par le Conseil de la Société des Nations ». L'expression
«autant que possible » est une formule d’une élasticité évidente.
Son interprétation est une question de degré. I] est « possible »
que le système de surveillance continue à fonctionner sans rapports
de la Puissance mandataire, sans pétitions écrites accompagnées
de ses commentaires et de ses explications, sans que ses repré-
sentants soient présents aux séances de l’organe de surveillance
et sans audiences pour combler la lacune qui en résulte. Mais
ce ne serait pas la surveillance telle que l'a envisagée l’avis de
1950. Ce serait une surveillance insuffisante non seulement au
point de vue de l’idée d'efficacité qui est à la base de l'avis de
la Cour, mais encore au point de vue de ce qu’on doit considérer
comme un degré raisonnable d'efficacité. On a suggéré que le
Comité n'aurait pas de difficultés s’il s’abstenait d'accorder des
audiences aux pétitionnaires. Sans doute, on peut poser en règle
qu’on ne rencontre pas de difficultés à ne rien faire ou à faire
peu de chose, mais cela ne peut guère fournir un critère raisonnable

34
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 54

pour apprécier Yaccomplissement de la tâche qui incombe à
l’autorité de surveillance. Faire disparaître ainsi par interprétation
les exigences d’une surveillance efficace, en cédant à l'attitude
persistante de non-coopération du Mandataire, serait aller à
l'extrême, sans nécessité. Il n’est pas de l'intérêt général d’affaiblir
le système de surveillance en le ramenant à un niveau si inférieur
à celui qu'envisageait l'avis de 1950. C’est pourquoi je ne vois
pas de difficulté à accepter l’idée qu’on peut dans ce cas légitime-
ment invoquer la formule de sauvegarde «autant que possible »
pour permettre l’audition de pétitionnaires. Je ne puis accepter
l'argument qu’il faut réduire à l’insignifiance l'expression « autant
que possible » parce que l’avis de 1950 a entendu cristalliser le
statu quo &’alors, pour le fond et pour la procédure. J’ai exposé
plus haut les raisons pour lesquelles on ne peut attacher de valeur
à l'opinion que la Cour devrait appuyer de son autorité le maintien
continu et immuable du statu quo en maintenant les deux clauses
restrictives de l’avis de 1950, aprés que les deux dispositions
fondamentales qu’elles limitent ont perdu tout effet par suite de
Vattitude du Mandataire.

A ce propos, il est un point qui appelle queiques explications.
Dans son avis du 7 juin 1955 sur la Procédure de Vote, la Cour,
en expliquant l’expression «autant que possible » comme ayant
« pour objet de permettre les ajustements et modifications rendus
nécessaires par des considérations juridiques ou pratiques » (p. 77)
— explication qui est pleinement valable pour la question actuelle-
ment devant la Cour —, a paru donner à cette expression une
portée réduite. La Cour a expliqué la phrase en disant qu’« elle
indiquait que, naturellement, l'Assemblée générale, dont le fonc-
tionnement est régi par un instrument autre que celui qui régissait
le Conseil de la Société des Nations, ne pourrait suivre avec pré-
cision les procédures qui étaient suivies par le Conseil» fibid.).
Ï pourrait donc sembler que la Cour limitait la portée du principe
«autant que possible» aux exigences de la Charte et à la pro-
cédure de l’Assemblée générale. Il ne paraît pas que tel soit le
cas. Dans l’affaire de la Procédure de Vote, la Cour s’occupait de
cet aspect particulier de la question ; il est donc naturel que son
raisonnement soit centré sur ce point. Il n’y a pas de raison de
présumer qu’elle ait voulu limiter d’une façon générale Pétendue
apparente de la clause «autant que possible ». Des considérations
du même ordre s'appliquent aux passages de l'avis de 1955 où
la Cour a attaché importance à déclarer que l'expression « degré
de surveillance », dans la mesure où elle se rapporte « à la mesure
et aux moyens de surveillance » et aux «moyens employés par
l'autorité de surveillance pour obtenir des renseignements adé-

35
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VE 56) 55

quats», ne devrait pas s’interpréter comme visant les questions
de procédure (p. 72). A la vérité, la question des audiences touche
à la fois au fond de la surveillance et à la procédure. Il est clair
qu’une mesure de procédure peut affecter les droits et obligations
des parties d’une manière décisive. Il y aurait désavantage à fonder
les arrêts et avis de la Cour non pas sur des considérations juri-
diques d’une application générale mais sur des points techniques
controversés et des classifications artificielles.

VI

Reste la question de savoir si, en admettant qu’une lacune véri-
table ait été créée dans le système de surveillance et que les audien-
ces puissent, dans une certaine mesure, combler cette lacune, la
conformité des audiences avec l’avis du 11 juillet 1950 peut se
vérifier par voie d'interprétation judiciaire ou si elle ne peut être
établie que par voie de modification législative par l’Assemblée
générale. Eu égard aux considérations juridiques générales indi-
quées plus haut, il faut, selon moi, répondre à cette question par
Vaffirmative.

Il y a, pour un tribunal, trois méthodes pour aborder la question,
en face d’une situation comme celle devant laquelle se trouve la
Cour, situation où une partie se refuse à reconnaître ou à exécuter
un instrument juridique dont l’objet est d’exprimer les obligations
juridiques de cette partie et dont la validité doit, comme dans le
cas présent, étre considérée comme continue :

1) On peut soutenir que, même si cette partie se refuse à être
liée par l’une quelconque des obligations ou des limitations de
l'instrument juridique en question, l’autre partie — ici, les Nations
Unies et le Comité du Sud-Ouest africain sont l’autre partie — doit
remplir littéralement toutes les dispositions restrictives prises au
profit de la partie récalcitrante et s’y conformer, méme si cette
application unilatérale aboutit à réduire de façon appréciable
l'efficacité de l'instrument. Pareille méthode ne me paraît pas.
satisfaisante.

2) La deuxième méthode est d'affirmer que, l'instrument juri-
dique en question ayant été répudié par une partie, il en est résulté
une nouvelle situation de fait et de droit dans laquelle l’autre partie
est libre d’agir comme elle l’entend et d’ignorer toutes les limitations.
de l'instrument. Selon moi, ce n’est pas le point de vue que la Cour
peut légitimement adopter. L'avis de 1950 continue d’être la loi.
Il a institué — ou reconnu — le statut juridique du Territoire. C’est
la loi qui lie le Comité du Sud-Ouest africain.

3) La troisième possibilité, qui me paraît la proposition juri-
dique la meilleure et la plus conforme à la bonne foi et au bon sens,
est d'interpréter l'instrument comme continuant d’être valable et
pleinement applicable, sous réserve des ajustements raisonnables

30
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 56

destinés à maintenir l'efficacité, mais rien de plus, du but principal
de l'instrument.

De même, c’est à la lumière du principe général ainsi énoncé
qu’il faut considérer la thèse d’après laqueile, si l’attitude del’ Afrique
du Sud et la situation qui en découle ont pour effet de rendre
nécessaires des changements dans l'avis rendu par la Cour le 11 juil-
let 1950, ces changements doivent être accomplis par l’Assemblée
générale et non pas par la Cour. Car cet argument semble être une
pétition de principe. En déclarant que les audiences sont conformes
à son avis du Ix juillet 1950, la Cour ne modifie pas l’opinion
énoncée dans cet avis. Elle l'interprète conformément au bon sens
et aux principes juridiques solides. C’est la méthode qu'elle a
suivie dans son avis du 11 juillet 1950 quand elle a été appelée à
interpréter les clauses pertinentes du Pacte et de la Charte des
Nations Unies. En répondant à la question visant le statut
international actuel du Sud-Ouest africain elle a appliqué, dans
toute la mesure du possible, les instruments juridiques relevants.
Elle n’a pas modifié le droit tel qu’il y est établi. Le trait essentiel
de cet avis était que la Cour a refusé d'appliquer littéralement le
régime juridique qu'elle était invitée à interpréter. Elle a refusé
d'admettre que la continuité du système des Mandats signifiait néces-
sairement que seule la Société des Nations — et nul autre — pat
agir comme autorité de surveillance. A première vue, l'avis, dans
la mesure où il a reconnu que les Nations Unies doivent être
substituées à la Société des Nations comme organe de surveillance,
a apporté une modification par rapport à la lettre du Pacte. En
fait, l'avis s’est borné à donner effet au but principal des instru-
ments juridiques qui lui étaient soumis. Telle est la véritable
fonction de l'interprétation. L'avis a donné effet au droit en vigueur
dans une situation où son but, tel que lc définissait la Cour, eût
sans cela été menacé. C'est ià essentiellement la situation qui
confronte aujourd'hui ia Cour.

Il y a une autre considération à retenir en ce qui concerne la
suggestion selon laquelle, si la Cour ne pouvait considérer are l'ac-
troi d’audiences à des pétitionnaires est conforme à son avis de 195¢,
VAssempiée générale — et l’Assemblée générale seule — aurait le
pouvoir de le faire. Le préambule de la requête pour le présent
avis consultatif commence par ces mots: «L'Assemblée générale,
ayant été priée par le Comité du Sud-Ouest africain de décider si
les demandes d’audiences présentées par des pétitionnaires sur des
questions relatives au Territoire du Sud-Ouest africain étaient
recevables devant le Comité... ». On demande à la Cour de donner à
l’Assemblée générale son avis sur le point de savoir si, d’après
le droit tel qu’il se dégage de l’avis de la Cour du 1x juillet 1950,
Assemblée générale est autorisée à décider que l'audition de péti-
tionnaires est admissible. Cela étant, il est difficile à la Cour de répon-
dre par la négative à la question qu’on lui pose et de dire — directe-

37
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 57

ment ou par implication — que s’il est nécessaire d'apporter une
modification quelconque à la suite de l'attitude de l’Afrique du Sud,
alors cette modification doit être effectuée par l’Assemblée générale
et non par la Cour. Car c’est la question même à laquelle la Cour a
été invitée à répondre. II ne lui est pas possible de dire qu’il serait
contraire à l’avis du 11 juillet 1950 que l’Assemblée générale autorise
des auditions et, en même temps, explicitement ou implicitement,
que l’Assemblée générale est en état de le faire. Si l’Assemblée
générale s'était crue libre d'autoriser les auditions sans se préoccuper
de savoir si cette autorisation était conforme ou non à l'avis du
Ir juillet 1950, il est peu probable qu’elle aurait jugé nécessaire de
demander à la Cour de rendre le présent avis. Dans ces conditions,
la Cour ne pourrait, dans le cas présent, renoncer à sa fonction
légitime pour le motif que le résultat voulu peut être réalisé par une
mesure législative de l’organe politique. Le souci dé ne pas empiéter
sur le domaine du législatif est une manifestation légitime de pru-
dence judiciaire. Si on l’exagère, il peut revenir à un refus de
remplir une des tâches appartenant au domaine de la Cour tel
que le définit le Statut. La Cour n’a pas à s'occuper des effets poli-
tiques que peuvent avoir ses décisions. Mais il est important, au
point de vue de l’ordre public international, de ne pas perdre de vue
les conséquences indirectes d’une déclaration qui, en donnant une
interprétation purement littérale de l’avis du 11 juillet 1950,
l'aurait privé de tout effet en face de la résistance de l'une des
parties.

En fait, quel que soit l'angle sous lequel on envisage la présente
requête pour avis, il paraît indiqué d’y répondre au fond par réfé-
rence aux considérations juridiques générales telles qu’elles ont
été retracées dans cette partie de la présente opinion individuelle
et dans les parties qui l’ont précédée. Cela s’applique également à
la partie de l’opinion où je suis arrivé à la conclusion que — abstrac-
tion faite de la situation qui confronte actuellement les Nations
Unies — l'octroi d’audiences à des pétitionnaires serait incompatible
avec l'avis du 11 juillet 1950, attendu qu'elles s’écartent du régime
qui existait au temps de la Société des Nations. Cependant, comme
je l’ai expliqué, ce système partait de l’idée que la Puissance man-
dataire continuerait à remplir ses obligations en matière de rap-
ports et pétitions. Par suite de l'attitude adoptée par l'Union sud-
africaine, cette idée n’est plus valable. La maxime cessante ratione
cessat lex ipsa est un lieu commun juridique. Elle n’en est pas moins
exacte et il n’en est pas moins nécessaire de l’appliquer judiciaire-
ment.

*
* *

A ce propos, il faut rappeler la contradiction apparente entre le
point de vue exprimé dans la présente opinion individuelle (et qui
est, en fait, à la base de l’avis actuel de la Cour) et ceiui sur lequel
la Cour paraît avoir fondé son avis du 18 juillet 1950 dans l'affaire
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 58

de l’Interprétation des Traités de Paix (2™ phase). La Cour a alors
refusé de dire que le refus par certains États, contrairement à leurs
obligations internationales, de nommer des représentants aux com-
missions prévues par les traités en question pour le règlement des
différends justifiait le choix d’une autre méthode de désignation
non prévue par ces traités. Comme dans le cas présent, la conduite
des États en question avait ainsi créé une lacune dans le fonctionne-
ment du système de surveillance prévu par les traités — en fait son
effondrement — et néanmoins la Cour a refusé d'admettre la légalité
d’une méthode alternative destinée à redresser la situation. Elle a
dit :

« L'inefficacité d’une procédure de règlement des différends, en
raison de l'impossibilité de fait de constituer la commission prévue
par les traités, est une chose, la responsabilité internationale en
est une autre. On ne répare pas les conséquences d’un manquement
à une obligation conventionnelle en créant une commission qui ne
serait pas celle que les traités ont eue en vue. La Cour est appelée
à interpréter les traités, non à les reviser. » (C.J. J. Recueil 1950,
Pp. 220.)

La ressemblance entre les deux affaires est aussi frappante que
la contradiction apparente entre l'avis actuel de la Cour et celui
qu'elle a rendu en matière d’Interprétation des Traités de Paix. C’est
pourquoi il est opportun et désirable d’énoncer les raisons, s’il y en
a, de cette apparente dérogation à un avis antérieur. Sans me pro-
noncer sur les mérites de l'avis de la Cour sur l'Znlerprétation des
Traités de Paix, je considère qu'en fait, les deux cas se distinguent
sur un point essentiel. Les clauses des Traités de Paix de 1947 sur
le règlement des différends étaient formulées, comme le montrent
leur rédaction et la iongue histoire de levy adoption, en termes qui
révélaient clairement Vabsence de consentement à les doter d’un
plein degré d'efficacité — y compris des garanties à utiliser au cas
où l’une des parties manquerait à participer à la procédure de
règlement des différends. Ii s'agissait d’un cas où l'application du
principe de l'efficacité dans l'interprétation des traités a rencontré,
de l'avis de la Cour, une limitation nécessaire du fait que les parties
s étaient abstenues — non pas accidentellement mais à dessein —
de les rendre pleinement efficaces. Tel n’est pas le cas dans la
présente affaire où la Cour se trouve en face de l’interprétation de
dispositions concernant un régime présentant la nature d’un statut
international établi et fonctionnant de façon continue ; dispositions
à propos desquelles la Cour, dans son avis du Ir juillet 1950 et celui
du 7 juin 1955 sur la Procédure de Vote, a affirmé en termes catégori-
ques la nécessité d'assurer l’application efficace et sans entraves du
système de surveillance conformément aux dispositions fondamen-
tales du Pacte et de la Charte ; et à propos desquelles elle a limité
l’idée d’une continuité littérale et rigide du système des Mandats
en ne l’imposant qu’« autant que possible » — expression qui «avait
pour objet de permettre les ajustements et modifications rendus

39
OP. IND. SIR HERSCH LAUTERPACHT (AVIS I VI 56) 59

nécessaires par des considérations juridiques ou pratiques » {C. 7. J.
Recueil 1955, Pp. 77).

Cela étant, le présent avis consultatif de la Cour paraît être plei-
nement en accord avec sa pratique antérieure d'interpréter les
traités et autres instruments internationaux de manière à assurer
Jeur fonctionnement effectif. Pour ces motifs, sous réserve de quel-
ques doutes sur le libellé du dispositif de l'avis et sur certains
aspects du raisonnement, tels que la place accordée à l'argument
des pouvoirs implicites du Conseil de la Société des Nations, je
n'hésite pas à partager l’avis de la Cour.

(Signé) H. LAUTERPACHT.

40
